PELL, Circuit Judge.
Plaintiff-appellee, the National Socialist Party of America (NSPA) is a political group described by its leader, plaintiff-ap-*1199pellee Frank Collin, as a Nazi party. Among N SPA’s more controversial and generally unacceptable beliefs are that black persons are biologically inferior to white persons, and should be expatriated to Africa as soon as possible; that American Jews have “inordinate . . . political and financial power” in the world and are “in the forefront of the international Communist revolution.” NSPA members affect a uniform reminiscent of those worn by members of the German Nazi Party during the Third Reich,1 and display a swastika thereon and on a red, white, and black flag they frequently carry.
The Village of Skokie, Illinois, a defendant-appellant, is a suburb north of Chicago. It has a large Jewish population,2 including as many as several thousand survivors of the Nazi holocaust in Europe before and during World War II. Other defendants-appellants are Village officials.
When Collin and NSPA announced plans to march in front of the Village Hall in Skokie on May 1, 1977, Village officials responded by obtaining in state court a preliminary injunction against the demonstration. After state courts refused to stay the injunction pending appeal, the United States Supreme Court ordered a stay, National Socialist Party of America v. Village of Skokie, 432 U.S. 43, 97 S.Ct. 2205, 53 L.Ed.2d 96 (1977). The injunction was subsequently reversed first in part, Village of Skokie v. National Socialist Party of America, 51 Ill.App.3d 279, 366 N.E.2d 347 (1977), and then in its entirety, id., 69 Ill.2d 605, 14 Ill.Dec. 890, 373 N.E.2d 21 (1978). On May 2, 1977, the Village enacted three ordinances to prohibit demonstrations such as the one Collin and NSPA had threatened.3 This lawsuit seeks declaratory and injunc-tive relief against enforcement of the ordinances.
Village Ordinance No. 77-5-N-994 (hereinafter designated, for convenience of reference, as 994) is a comprehensive permit system for all parades or public assemblies of more than 50 persons.4 It requires permit applicants to obtain $300,000 in public liability insurance and $50,000 in property damage insurance. Id., §§ 27-54, 27 — 56(j). One of the prerequisites for a permit is a finding by the appropriate official(s) that the assembly
will not portray criminality, depravity or lack of virtue in, or incite violence, hatred, abuse or hostility toward a person or group of persons by reason of reference to religious, racial, ethnic, national or regional affiliation.
Id., § 27-56(c). Another is a finding that the permit activity will not be conducted “for an unlawful purpose,” id., § 27 — 56(i). None of this ordinance applies to activities of the Village itself or of a governmental agency, id., § 27-51, and any provision of the ordinance may be waived by unanimous consent of the Board of Trustees of the Village, id., § 27-64. To parade or assemble without a permit is a crime, punishable by fines from $5 to $500. Id., § 27--65.
Village Ordinance No. 77-5-N-995 (995) prohibits
[t]he dissemination of any materials within the Village of Skokie which promotes and incites hatred against persons by reason of their race, national origin, or religion, and is intended to do so
Id., § 28-43.1. “Dissemination of materials” includes
*1200publication or display or distribution of posters, signs, handbills, or writings and public display of markings and clothing of symbolic significance.
Id., § 28-43.2. Violation is a crime punishable by fine of up to $500, or imprisonment of up to six months. Id., § 28.43.4. Village Ordinance No. 77 — 5-N-996 (996) prohibits public demonstrations by members of political parties while wearing “military-style” uniforms, § 28.42.1, and violation is punishable as in 995.
Collin and NSPA applied for a permit to march on July 4, 1977, which was denied on the ground the application disclosed an intention to violate 996. The Village apparently applies 994 § 27 — 56(i) so that an intention to violate 995 or 996 establishes an “unlawful purpose” for the march or assembly. The permit application stated that the march would last about a half hour, and would involve 30 to 50 demonstrators wearing uniforms including swastikas and carrying a party banner with a swastika and placards with statements thereon such as “White Free Speech,” “Free Speech for the White Man,” and “Free Speech for White America.” A single file sidewalk march that would not disrupt traffic was proposed, without speeches or the distribution of handbills or literature.5 Counsel for the Village advises us that the Village does not maintain that Collin and NSPA will behave other than as described in the permit application^).
The district court, after considering mem-oranda, exhibits, depositions, and live testimony, issued a comprehensive and thorough opinion granting relief to Collin and NSPA. The insurance requirements of 994 were invalidated as insuperable obstacles to free speech in Skokie, and §§ 27-56(c) & (i) (the latter when used to deny permits on the basis of anticipated violations of 995 or 996) were adjudged impermissible prior restraints. Ordinance 995 was determined to be fatally vague and overbroad, and 996 was invalidated as overbroad and patently unjustified.
On its appeal, the Village concedes the invalidity of the insurance requirements as applied to these plaintiffs and of the uniform prohibition of 996.
I.
The conflict underlying this litigation has commanded substantial public attention, and engendered considerable and understandable emotion. We would hopefully surprise no one by confessing personal views that NSPA’s beliefs and goals are repugnant to the core values held generally by residents of this country, and, indeed, to much of what we cherish in civilization. As judges sworn to defend the Constitution, however, we cannot decide this or any case on that basis. Ideological tyranny, no matter how worthy its motivation, is forbidden as much to appointed judges as to elected legislators.
The record in this case contains the testimony of a survivor of the Nazi holocaust in Europe. Shortly before oral argument in this case, a lengthy and highly publicized citizenship revocation trial of an alleged Nazi war criminal was held in a federal court in Chicago, and in the week immediately after argument here, a four-part “docudrama” on the holocaust was nationally televised and widely observed. We cannot then be unmindful of the horrors associated with the Nazi regime of the Third Reich, with which to some real and apparently intentional degree appellees associate themselves.6 Nor does the record allow us to ignore the certainty that appellees know full well that, in light of their views and the historical associations they would bring with them to Skokie, many people would find their demonstration extremely mentally and emotionally disturbing, or the suspicion that such a result may be relished by appellees.
*1201But our task here is to decide whether the First Amendment protects the activity in which appellees wish to engage, not to render moral judgment on their views or tactics. No authorities need be cited to establish the proposition, which the Village does not dispute, that First Amendment rights are truly precious and fundamental to our national life. Nor is this truth without relevance to the saddening historical images this case inevitably arouses. It is, after all, in part the fact that our constitutional system protects minorities unpopular at a particular time or place from governmental harassment and intimidation, that distinguishes life in this country from life under the Third Reich.
Before undertaking specific analysis of the clash between the Village ordinances and appellees’ desires to demonstrate in Skokie, it will be helpful to establish some general principles of pertinence to the decision required of us. Putting to one side for the moment the question of whether the content of appellees’ views and symbols makes a constitutional difference here, we find we are unable to deny that the activities in which the appellees wish to engage are within the ambit of the First Amendment.
These activities involve the “cognate rights” of free speech and free assembly. See Thomas v. Collins, 323 U.S. 516, 530, 65 S.Ct. 315, 89 L.Ed. 430 (1945). “[T]he wearing of an armband for the purpose of expressing certain views is the type of symbolic act that is within the Free Speech Clause of the First Amendment.” Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 505, 89 5. Ct. 733, 736, 21 L.Ed.2d 731 (1969). Standing alone, at least, it is “closely akin to ‘pure speech’ which, we have repeatedly held, is entitled to comprehensive protection under the First Amendment.”7 Id. at 505-06. 89 S.Ct. at 736. The same thing can be said of NSPA’s intended display of a'party flag, see Stromberg v. California, 283 U.S. 359, 51 S.Ct. 532, 75 L.Ed. 1117 (1931), and of the messages intended for the placards party members would carry. See, e. g., Cohen v. California, 403 U.S. 15,18, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971). Likewise, although marching, parading, and picketing, because they involve conduct implicating significant interests in maintaining public order, are less protected than pure speech, Shuttlesworth v. Birmingham, 394 U.S. 147, 152, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969); Cox v. Louisiana, 379 U.S. 536, 554-55, 85 S.Ct. 453, 13 L.Ed.2d 471 (1965), they are nonetheless subject to significant First Amendment protection. Grayned v. City of Rockford, 408 U.S. 104, 115, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972); Shuttlesworth, supra, 394 U.S. at 152, 89 S.Ct. 935; Cox, supra, 379 U.S. at 545-46, 85 S.Ct. 453. Indeed, an orderly and peaceful demonstration, with placards, in the vicinity of a seat of government, is “an exercise of [the] basic constitutional rights of [speech, assembly, and petition] in their most pristine and classic form.” Edwards v. South Carolina, 372 U.S. 229, 235, 83 S.Ct. 680, 683, 9 L.Ed.2d 697 (1963).
No doubt, the Nazi demonstration could be subjected to reasonable regulation of its time, place, and manner. Police Department of Chicago v. Mosley, 408 U.S. 92, 98, 92 S.Ct. 2286, 33 L.Ed.2d 212 (1972); Grayned, supra, 408 U.S. at 115-16, 92 S.Ct. 2294; Adderley v. Florida, 385 U.S. 39, 87 S.Ct. 242, 17 L.Ed.2d 149 (1966); Cox, supra, 379 U.S. at 554-55, 85 S.Ct. 453. Although much of the permit system of 994 is of that nature, the provisions attacked here are not. No objection is raised by the Village, in ordinances or in their proofs and arguments in this case, to the suggested time, place, or manner of the demonstration, except the general assertion that in the place of Skokie, in these times, given the content of appellees’ views and symbols, *1202the demonstration and its symbols and speech should be prohibited.8 Because the ordinances turn on the content of the demonstration, they are necessarily not time, place, or manner regulations. Mosley, supra, 408 U.S. at 99, 92 S.Ct. 2286; Konigs-berg v. State Bar of California, 366 U.S. 36, 50-51, 81 S.Ct. 997, 6 L.Ed.2d 105 (1961).
Legislating against the content of First Amendment activity, however, launches the government on a slippery and precarious path:
[Ajbove all else, the First Amendment means that government has no power to restrict expression because of its message, its ideas, its subject matter, or its content. Cohen v. California, 403 U.S. 15, 24 [91 S.Ct. 1780, 29 L.Ed.2d 284] (1971); Street v. New York, 394 U.S. 576 [89 S.Ct. 1354, 22 L.Ed.2d 572] (1969); New York Times Co. v. Sullivan, 376 U.S. 254, 269-70 [84 S.Ct. 710, 11 L.Ed.2d 686] (1964), and cases cited; NAACP v. Button, 371 U.S. 415, 445, [83 S.Ct. 328, 9 L.Ed.2d 405] (1963); Wood v. Georgia, 370 U.S. 375, 388-389 [82 S.Ct. 1364, 8 L.Ed.2d 569] (1962); Terminiello v. Chicago, 337 U.S. 1, 4 [69 S.Ct. 894, 93 L.Ed. 1131] (1949); De Jonge v. Oregon, 299 U.S. 353, 365 [57 S.Ct. 255, 81 L.Ed. 278] (1937). To permit the continued building of our politics and culture, and to assure self-fulfillment for each individual, our people are guaranteed the right to express any thought, free from government censorship. The essence of this forbidden censorship is content control. Any restriction on expressive activity because of its content would completely undercut the “profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open.” New York Times Co. v. Sullivan, supra, at 270, 84 S.Ct. [710] at 721.
Mosley, supra, 408 U.S. at 95-96, 92 S.Ct. at 2290.
 This is not to say, of course, that content legislation is per se invalid. Chief Justice Burger concurred in Mosley, at 102-03, 92 S.Ct. 42, just to point out the established exceptions to such a rule, namely obscenity, fighting words, and, as limited by constitutional requirements, libel. Likewise, in very narrow circumstances, a government may proscribe content on the basis of imminent danger of a grave substantive evil. Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (per curiam); Terminiello v. Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 93 L.Ed. 1131 (1949). But analysis of content restrictions must begin with a healthy respect for the truth that they are the most direct threat to the vitality of First Amendment rights.
II.
We first consider ordinance 995, prohibiting the dissemination of materials which would promote hatred towards persons on-the basis of their heritage. The Village would apparently apply this provision to NSPA’s display of swastikas, their uniforms, and, perhaps, to the content of their placards.9
The ordinance cannot be sustained on the basis of some of the more obvious exceptions to the rule against content control. While some would no doubt be willing to label appellees’ views and symbols obscene, the constitutional rule that obscenity is unprotected applies only to material with erotic content. Cohen v. California, supra, 403 U.S. at 20, 91 S.Ct. 1780. Furthermore, *1203although the Village introduced evidence in the district court tending to prove that some individuals, at least, might have difficulty restraining their reactions to the Nazi demonstration, the Village tells us that it does not rely on a fear of responsive violence to justify the ordinance, and does not even suggest that there will be any physical violence if the march is held.10 This confession takes this case out of the scope of Brandenburg v. Ohio, supra, and Feiner v. New York, 340 U.S. 315, 321, 71 S.Ct. 303, 95 L.Ed. 295 (1951) (intentional “incitement to riot” may be prohibited). The Village does not argue otherwise.
The concession also eliminates any argument based on the fighting words doctrine of Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942). The Court in Chaplinsky affirmed a conviction under a statute that, as authoritatively construed, applied only to words with a direct tendency to cause violence by the persons to whom, individually, the words were addressed. Id. at 573, 62 S.Ct. 766. A conviction for less than words that at least tend to incite an immediate breach of the peace cannot be justified under Chaplinsky.11 Gooding v. Wilson, 405 U.S. 518, 524-27, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972). The Illinois Supreme Court, in Village of Skokie v. National Socialist Party of America, supra, has squarely ruled that responsive violence fears and the fighting words doctrine could not support the prohibition of appellees’ demonstration. Although that decision was in a prior restraint context, and we are here considering only the post facto criminal aspects of 995, the decision does buttress our conclusion that Chaplinsky does not cover this case. Again, the Village does not seriously contest this point.
Four basic arguments are advanced by the Village to justify the content restrictions of 995. First, it is said that the content criminalized by 995 is “totally lacking m social content,” and that it consists of “false statements of fact” in which there is “no constitutional value.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974). We disagree that, if applied to the proposed demonstration, the ordinance can be said to be limited to “statements of fact,” false or otherwise. No handbills are to be distributed; no speeches are planned. To the degree that the symbols in question can be said to assert anything specific, it must be the Nazi ideology, which cannot be treated as a mere false “fact.”
We may agree with the district court that
if any philosophy should be regarded as completely unacceptable to civilized society, that of plaintiffs, who, while disavowing on the witness stand any advocacy of genocide, have nevertheless deliberately identified themselves with a regime whose record of brutality and barbarism is unmatched in modern history, would be a good place to start.
But there can be no legitimate start down such a road.
Under the First Amendment there is no such thing as a false idea. However pernicious an opinion may seem, we depend for its correction not on the conscience of judges and juries but on the competition of other ideas.
Gertz, supra at 339 — 40, 94 S.Ct. at 3007. (footnote omitted). In the words of Justice Jackson, “every person must be his own watchman for truth, because the forefathers did not trust any government to separate the true from the false for us.” Thomas v. Collins, supra, 323 U.S. at 545, 65 S.Ct. at 329 (concurring opinion). The asserted falseness of Nazi dogma, and, indeed, its general repudiation, simply do not justify its suppression.
*1204The Village’s second argument, and the one on which principal reliance is placed, centers on Beauharnais v. Illinois, 343 U.S. 250, 72 S.Ct. 725, 96 L.Ed. 919 (1952). There a conviction was upheld under a statute prohibiting, in language substantially (and perhaps not unintentionally) similar12 to that used in the ordinance here, the dissemination of materials promoting racial or religious hatred. The closely-divided Court stated that the criminal punishment of libel of an individual raised no constitutional problems, relying on Chaplinsky v. New Hampshire, supra, 315 U.S. at 571-72, 62 S.Ct. 766:
There are certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include the lewd and obscene, the profane, the libelous, and the insulting or “fighting” words . . [S]uch utterances are no essential part of any exposition of ideas, and are of such slight social value as a step to truth that any benefit that may be derived from them is clearly outweighed by the social interest in order and morality.
Quoted at 343 U.S. 255-57, 72 S.Ct. at 730. That being so, the Court reasoned that the state could constitutionally extend the prohibition to utterances aimed at groups.
In our opinion Beauharnais does not support ordinance 995, for two independent reasons. First, the rationale of that decision turns quite plainly on the strong tendency of the prohibited utterances to cause violence and disorder. The Illinois Supreme Court had so limited the statute’s application, as the United States Supreme Court noted. Id. at 254, 72 S.Ct. 725. The latter Court also pointed out that the tendency to induce breach of the peace was the traditional justification for the criminal libel laws which had always been thought to be immune from the First Amendment. Id. After stating the issue (whether Illinois could extend criminal libel to groups) the Court turned to Illinois’ history of racial strife “and its frequent obligato of extreme racial and religious propaganda,” id. at 261, 72 S.Ct. at 733, and concluded that the Illinois legislature could reasonably connect the strife and the propaganda and criminalize the latter to prevent the former. Cantwell v. Connecticut, 310 U.S. 296, 310, 60 S.Ct. 900, 84 L.Ed. 1213 (1940), was quoted, at 261, 60 S.Ct. at 906:
The danger in these times from the coercive activities of those who in the delusion of racial or religious conceit would incite violence and breaches of the peace in order to deprive others of their equal right to the exercise of their liberties/13! is emphasized by events familiar to all. These and other transgressions of [the limits to First Amendment rights] the States appropriately may punish. [Emphasis added.]
It may be questioned, after cases such as Cohen v. California, supra; Gooding v. Wilson, supra; and Brandenburg v. Ohio, supra, whether the tendency to induce violence approach sanctioned implicitly in Beauharnais would pass constitutional muster today. Assuming that it would, however, it does not support ordinance 995, because the Village, as we have indicated, does not assert appellees’ possible violence, an audience’s possible responsive violence, or possible violence against third parties by those incited by appellees, as justifications for 995. Ordinance 995 would apparently be applied in the absence of any such threat. The rationale of Beauharnais, then, simply does not apply here.
*1205Further, when considering the application of Beauharnais to the present litigation, we cannot be unmindful of the “package” aspects of the ordinances and that the “insulting” words are to be made public only after a 30-day permit application waiting period. Violence occurring under such a circumstance would have such indicia of premeditation as to seem inconsistent with calling into play any remaining vitality of the Beauharnais rationale.
The Village asserts that Beauharnais implicitly sanctions prohibiting the use of First Amendment rights to invoke racial or religious hatred even without reference to fears of violence.14 In the light of our discussion of Beauharnais ’ premises, we do not find the case susceptible of this interpretation.15 Even if it were, however, we agree with the district court that decisions in the quarter-century since Beauharnais have abrogated the Chaplinsky dictum, made one of the premises of Beauharnais, that the punishment of libel “has never been thought to raise any Constitutional problem.” New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964); Garrison v. Louisiana, 379 U.S. 64, 85 S.Ct. 209, 13 L.Ed.2d 135 (1964) (criminal libel); and Gertz v. Robert Welch, Inc., supra, are indisputable evidence that libel does indeed now raise serious and knotty First Amendment problems, sufficient as a ' matter of constitutional law to require the substantial rewriting of both criminal and civil state libel laws.
The Eighth Circuit, Tollett v. United States, 485 F.2d 1087, 1094 n. 14 (8th Cir. 1973), and Judge Wright of the District of Columbia Circuit, Anti-Defamation League of B’nai B’rith v. Federal Communications Commission, 131 U.S.App.D.C. 146, 403 F.2d 169, 174 n. 5 (1968) (concurring opinion), cert. denied, 394 U.S. 930, 89 S.Ct. 1190, 22 L.Ed.2d 459 (1969), have expressed doubt, which we share, that Beauharnais remains good law at all after the constitutional libel cases. Cf. Vanasco v. Schwartz, 401 F.Supp. 87, 94 (E.D.N.Y.1975), aff’d, 423 U.S. 1041, 96 S.Ct. 763, 46 L.Ed.2d 630 (1976). We agree at least this far: If 995 is to be sustained, it must be done on the basis of the Village’s interest asserted, and the conduct to which 995 applies, not on the basis of blind obeisance to uncertain implications from an opinion issued years before the Supreme Court itself rewrote the rules.
The Village’s third argument is that it has a policy of fair housing, which the dissemination of racially defamatory material could undercut. We reject this argument without extended discussion. That the effective exercise of First Amendment rights may undercut a given government’s policy on some issue is, indeed, one of the purposes of those rights. No distinction is constitutionally admissible that turns on the intrinsic justice of the particular policy in issue.
The Village’s fourth argument is that the Nazi march, involving as it does the display of uniforms and swastikas, will create a substantive evil that it has a right to prohibit: the infliction of psychic trauma on resident holocaust survivors and other Jewish residents.16 The Village points out that *1206Illinois recognizes the “new tort” of intentional infliction of severe emotional distress, see Public Finance Corporation v. Davis, 66 Ill.2d 85, 4 Ill.Dec. 652, 360 N.E.2d 765 (1976) ; and Knierim v. Izzo, 22 Ill.2d 73, 174 N.E.2d 157 (1961), the coverage of which may well include personally directed racial slurs, see Contreras v. Crown Zellerbach Corporation, 88 Wash.2d 735, 565 P.2d 1173 (1977) . Assuming that specific individuals could proceed in tort under this theory to recover damages provably occasioned by the proposed march, and that a First Amendment defense would not bar the action,17 it is nonetheless quite a different matter to criminalize protected First Amendment conduct in anticipation of such results.
It would be grossly insensitive to deny, as we do not, that the proposed demonstration would seriously disturb, emotionally and mentally, at least some, and probably many of the Village’s residents. The problem with engrafting an exception on the First Amendment for such situations is that they are indistinguishable in principle from speech that “invitefs] dispute . induces a condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to anger.” Terminiello v. Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 895, 93 L.Ed. 1131 (1949). Yet these are among the “high purposes” of the First Amendment. Id. It is perfectly clear that a state many not “make criminal the peaceful expression of unpopular views.” Edwards v. South Carolina, supra, 372 U.S. at 237, 83 S.Ct. at 684. Likewise, “mere public intolerance or animosity cannot be the basis for abridgement of these constitutional freedoms.” Coates v. City of Cincinnati, 402 U.S. 611, 615, 91 S.Ct. 1686, 1689, 29 L.Ed.2d 214 (1971). Where, as here, a crime is made of a silent march, attended only by symbols and not by extrinsic conduct offensive in itself, we think the words of the Court in Street v. New York, supra, 394 U.S. at 592, 89 S.Ct. at 1366, are very much on point:
[A]ny shock effect . . . must be attributed to the content of the ideas expressed. It is firmly settled that under our Constitution the public expression of ideas may not be prohibited merely because the ideas are themselves offensive to some of their hearers. [Citations omitted.]
It is said that the proposed march is not speech, or even “speech plus,” but rather an invasion, intensely menacing no matter how peacefully conducted. The Village’s expert psychiatric witness, in fact, testified that the effect of the march would be much the same regardless of whether uniforms and swastikas were displayed, due to the intrusion of self-proclaimed Nazis into what he characterized as predominately Jewish “turf.” There is room under the First Amendment for the government to protect targeted listeners from offensive speech, but only when the speaker intrudes on the privacy of the home, or a captive audience cannot practically avoid exposure. Erznoznik v. City of Jacksonville, 422 U.S. 205, 209, 95 S.Ct. 2268, 45 L.Ed.2d 125 (1975); and see Rowan v. Post Office Department, supra; Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed. 770 (1974). The Supreme Court has
consistently stressed that “we are often ‘captives’ outside the sanctuary of the home and subject to objectionable speech.” [Citing Rowan, supra [397 U.S.] at 738 [90 S.Ct. 1484.] The ability of government, consonant^ with the Constitution, to shut off discourse solely to protect others from hearing it is, in other words, dependent upon a showing that substantial privacy interests are being invaded in an essentially intolerable manner. Any broader view of this authority would effectively empower a majority to silence dissidents simply as a matter of personal predilections. [Emphasis added.]
Cohen v. California, supra, 403 U.S. at 21, 91 S.Ct. at 1786.
*1207This case does not involve intrusion into people’s homes. There need be no captive audience, as Village residents may, if they wish, simply avoid the Village Hall for thirty minutes on a Sunday afternoon,18 which no doubt would be their normal course of conduct on a day when the Village Hall was not open in the regular course of business. Absent such intrusion or captivity, there is no justifiable substantial privacy interest to save 995 from constitutional infirmity, when it attempts, by fiat, to declare the entire Village, at all times, a privacy zone that may be sanitized from the offensiveness of Nazi ideology and symbols.
We conclude that 995 may not be applied to criminalize the conduct of the proposed demonstration. Because it is susceptible to such an application, we also conclude that it suffers from substantial over-breadth, even if some of the purposes 995 is said to serve might constitutionally be protectible by an appropriate and narrower ordinance. See Cox v. Louisiana, supra. The latter conclusion is also supported by the fact that the ordinance could conceivably be applied to criminalize dissemination of The Merchant of Venice or a vigorous discussion of the merits of reverse racial discrimination in Skokie. Although there is reason to think, as the district court concluded, that the ordinance is fatally vague as well, because it turns in part on subjective reactions to prohibited conduct, see Coates v. City of Cincinnati, supra; and Ashton v. Kentucky, 384 U.S. 195, 86 S.Ct. 1407, 16 L.Ed.2d 469 (1966), we do not deem it necessary to rest our decision on that ground.
III.
Our decision that 995 cannot constitutionally be applied to the proposed march necessarily means that a permit for the march may not be denied on the basis of anticipated violations thereof. See 994 § 27-56(i), quoted above. We turn to the question of whether the similar provision built into 994, by § 27-56(c), can be the basis of a permit denial.
The answer really follows with even greater strength from our conclusion on 995. Because 994 § 27-56(c) gives to Village “officials the power to deny use of a forum in advance of actual expression,” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 553, 95 S.Ct. 1239, 1244, 43 L.Ed.2d 448 (1975), it is a prior restraint, id., which thus “comes to this Court with a ‘heavy presumption’ against its constitutional validity.” Organization for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S.Ct. 1575, 1578, 29 L.Ed.2d 1 (1971).
The presumption against prior restraints is heavier — and the degree of protection broader — than that against limits on expression imposed by criminal penalties. Behind the distinction is a theory deeply etched in our law: a free society prefers to punish the few who abuse rights of speech after they break the law than to throttle them and all others beforehand.
Southeastern Promotions, supra, 420 U.S. at 558-59, 95 S.Ct. at 1246. The slightly more specific language of § 27-56(c) than that which 995 contains might cut against finding the former provision unconstitutionally vague, but there is otherwise no meaningful difference between the two provisions except the element of prior restraint. The requested parade permit cannot be denied on the basis of § 27-56(c).
IV.
As we have indicated, the Village has conceded that 996 is unconstitutional. We agree, and affirm the district court in this respect as well.
The Village has also conceded that the insurance requirements of 994 §§ 27-54, 27 — 56(j) cannot be applied to appellees’ pro*1208posed demonstration.19 The district court, however, found the requirements to be insuperable obstacles to free speech in Skokie, subject to discretionary waiver explicitly or by Village cosponsorship,20 see Shuttlesworth v. Birmingham, supra; Police Department of Chicago v. Mosley, supra, 408 U.S. at 97, 92 S.Ct. 42, and thus unconstitutional on its face. Appellees urge us to affirm the district court’s conclusion, and not to accept the more limited concession offered by the Village.
Appellees proved in the district court that they could not obtain the requisite insurance, and also that, in the opinion of their expert, insurance would typically be unavailable to those very controversial groups as to which the Village’s interest in having insurance would presumably be the greatest. This expert testimony comports with the teachings of common sense, and, when combined with the discretionary waiver feature in 994, might well justify our reaching the broader conclusion appellees urge on us.
On the other hand, we do not need to determine now that no insurance requirement could be imposed in any circumstances, which would be a close question, in our view. The present case does not require us to reach out to decide this issue on a broad basis. Appellees will receive all the relief they have requested and to which they are entitled on either ground. Accordingly, we accept the Village’s concession that the insurance requirement cannot be applied here21 which is plainly mandated by the *1209record and the pertinent case law, and affirm the judgment as it bears on §§ 27-54 and 27 — 56(j) on that basis.
Relying on United States v. O’Brien, supra, Judge Sprecher would uphold the “facially neutral” insurance requirement. It is true that the requirement does not turn on the content of a proposed demonstration, except in the sense that controversial groups will likely be unable to obtain insurance, as here. (That several less controversial groups were able to do so, of course, proves nothing.) But it is most assuredly not facially neutral towards First Amendment activity, which is what O’Brien requires. O’Brien was convicted of destroying his draft card. The pertinent statute, which the Court found important to the efficient operation of the Selective Service System, criminalized nothing more, and in no way restricted the right to speak or demonstrate against the draft or the Vietnam War. The Court emphasized that the statute “on its face deals with conduct having no connection with speech. . . .” 391 U.S. at 375, 88 S.Ct. at 1678 (emphasis added). The O’Brien test, then, deals only with situations where such nonspeech conduct is entwined with speech elements and a restriction on that conduct creates merely “incidental limitations” on protected activity. Id. at 376, 88 S.Ct. 1673. The limitations here totally and directly prohibit the First Amendment activity; calling them “incidental” manner restrictions ■ does not make them so. See id. at 382, 88 S.Ct. 1673. Moreover, O’Brien did not involve a prior restraint, nor does the dissent’s analysis give more than cursory recognition to the increased burden of justifying such restraints.
Even if O’Brien’s test could somehow be applied here, the use of the insurance requirement to prohibit the proposed demonstration would fail it. First, it is difficult, following even a casual examination of the chronological exegesis of the ordinances, particularly in light of the religious complexion of the Village, to think other than that the governmental interest here was directly related to the suppression of these plaintiffs’ First Amendment rights. Second, the governmental interest advanced by the dissent could more narrowly be served by criminalizing, as has no doubt already been done, the conduct (by appel-lees or others) directly producing any feared injury to persons or property and by marshalling local, county, and state police to prevent violations. See id. at 381-82, 88 S.Ct. at 1681 (“both the governmental interest and the operation [of the statute] are limited to the noncommunicative aspect of O’Brien’s conduct”), 382, 88 S.Ct. 1682 (“[f]or the noncommunicative impact of his conduct, and for nothing else, he was convicted”). Instead, the Village has flatly prohibited First Amendment activity, not itself directly productive of the feared injury, by those too controversial to obtain commercial insurance.
Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941), is also inap-posite, both because it involved permit fees carefully designed only to help the town in question defray actual costs incurred in parades, and because there was, in the circumstances of that case, no basis to assume the statute “would be applied so to prevent peaceful picketing . . .” Id. at 578, 61 S.Ct. at 767.
We think the implication in Judge Sprecher’s opinion that the district court and this court have engaged in an unseemly “rush” to judgment is without support. The case was before the district court for over six months, and neither party has suggested that this time period was in any way too short to allow the development of a full record and ample argumentation thereon. This court, en banc, did order an accelerated briefing schedule, and an early decision. We have endeavored to expedite decision, because to delay the exercise of First Amendment rights in itself burdens them and may risk their destruction. See Shut-tlesworth v. Birmingham, supra, 394 U.S. at 162-63, 89 S.Ct. 935, 22 L.Ed.2d 162 (Harlan, J., concurring); Walker v. City of Birmingham, 388 U.S. 307, 349, 87 S.Ct. 1824, 18 L.Ed.2d 1210 (1967) (Brennan, J., dissenting), and cases cited. Appellees’ proposed demonstration has already been delayed over a year.
*1210The preparation and issuance of this opinion has not been an easy task, or one which we have relished. Recognizing the implication that often seems to follow over-protestation, we nevertheless feel compelled once again to express our repugnance at the doctrines which the appellees desire to profess publicly. Indeed, it is a source of extreme regret that after several thousand years of attempting to strengthen the often thin coating of civilization with which humankind has attempted to hide brutal animal-like instincts, there would still be those who would resort to hatred and vilification of fellow human beings because of their racial background or their religious beliefs, or for that matter, because of any reason at all.
Retaining meaning in civil rights, particularly those many of the founding fathers believed sufficiently important as to delay the approval of the Constitution until they could be included in the Bill of Rights, seldom seems to be accomplished by the easy cases, however, and it was not so here.
Although we would have thought it unnecessary to say so, it apparently deserves emphasis in the light of the dissent’s reference to this court apologizing as to the result, that our regret at the use appellees plan to make of their rights is not in any sense an apology for upholding the First Amendment. The result we have reached is dictated by the fundamental proposition that if these civil rights are to remain vital for all, they must protect not only those society deems acceptable, but also those whose ideas it quite justifiably rejects and despises.
The judgment of the district court is
AFFIRMED.

. In Collin’s words:
We wear brown shirts with a dark brown tie, a swastika pin on the tie, a leather shoulder strap, a black belt with buckle, dark brown trousers, black engineer boots, and either a steel helmet or a cloth cap, depending on the situation, plus a swastika arm band on the left arm and an American flag patch on the right arm.


. In 1974, 40,500 of the Village’s 70,000 population were Jewish.


. The district court herein found as a matter of legislative intent that the ordinances in question were designed to cover Nazi marches. The appellants do not attack the finding.


. Section 27-52 of the ordinance requires application for a permit at least 30 days before the proposed parade. Like some other provisions of 994, it is not challenged here. We are informed that appellees by registered letter of April 11, 1978, have applied for a permit to demonstrate on June 25, 1978.


. A renewed permit application for June 25, 1978, was sent to the Village on April 11, 1978, and contains similar recitations.


. Collin testified, however, that NSPA did not advocate genocide as a solution to the “Jewish problem,” but was content to expose to the American people what his group conceived that problem to be.


. Because the armbands are to be worn during a group demonstration, see id. at 508, 89 S.Ct. 733, their display cannot stand entirely alone. On the other hand, it is worth noting that the display of tiepins, armbands, or a flag here, is not an example of pure conduct that is asserted to have expressive value, which may be somewhat more easily regulated. See United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968).


. Thus these are not appropriately narrow ordinances, criminalizing, e. g., the invasion of residential neighborhoods by sound trucks blaring racial epithets or other messages, see Kovacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513 (1949), or the menacing by uniformed bullies of a survivor of the holocaust, or anyone else, on the street, or at his or her residence, see Rowan v. Post Office Department, 397 U.S. 728, 90 S.Ct. 1484, 25 L.Ed.2d 736 (1970), and we decline to treat them viscerally as if such were their scope. Logically, we consider only whether these ordinances can prohibit the type of conduct and content this case involves.


. Collin, at least, in his verified complaint, alleged that Village officials advised him that this and the other ordinances would be applied to his and NSPA’s proposed demonstration, and the Village has never suggested that this ordinance might not be applied thereto.


. The Village understandably offers no guarantee that there will not be violence, but commendably advises us that if a final order in this case requires it to permit the march, it will make every effort to protect the demonstrators (and the Village) from responsive violence.


. Because the ordinance does not even refer to such a breach, the ordinance would inevitably fall, if Chaplinsky were its basis, because of overbreadth and vagueness. See Gooding, supra.


. The actual language in Beauharnais, see id. at 251, 72 S.Ct. 725, invoked specifically the depiction of criminality, depravity, unchastity, or lack of virtue in target groups, and is thus most like the language of 994 § 27-56(c), discussed infra.


. It bears noting that we are not reviewing here a law which prohibits action designed to impede the equal exercise of guaranteed rights, see, e. g., 18 U.S.C. §§ 241, 245, or even a conspiracy to harass or intimidate others and subject them thus to racial or religious hatred. See Beauharnais, supra, 343 U.S. at 284, 75 S.Ct. 725 (Douglas, J., dissenting). If we were, we would have a very different case.


. The district court found this reading of Beauharnais to be at least plausible, relying to some degree on the Court’s statement that as libelous utterances were not within the area of protected speech, it was unnecessary “to consider the issues behind the phrase ‘clear and present danger.’ ” 343 U.S. at 266, 72 S.Ct. at 735. That statement, however, was a logical emanation from the conclusion that criminal libel lacked First Amendment protection, which conclusion was premised in turn on the tendency to incite violence that justified criminal libel law. We do not read it as establishing an alternative ground of decision.


. We also note that we have found nothing in Supreme Court opinions after Beauharnais to support this interpretation. Indeed, in both New York Times Co. v. Sullivan, 376 U.S. 254, 268, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964); and Garrison v. Louisiana, 379 U.S. 64, 70, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964), the Court’s brief references to Beauharnais treated it as a case involving a likelihood of violence.


. Ironically the witnessing of the television show “Holocaust” might seem to have the same trauma producing possibilities. The extent to which the residents of Skokie may have willingly exposed themselves to the painful reminders of this production might have been *1206pertinent to the psychic trauma issue if the airing had occurred prior to the district court evidentiary hearing.


. These questions, of course, are not before us, and we intimate no views thereon, one way or the other.


. We appreciate that, as the Village’s expert psychiatrist testified, avoidance might also be psychologically unsatisfying to some of the Village’s residents. Nonetheless, the choice will be theirs, and it meaningfully undercuts the invasion of privacy justification for 995. See Erznoznik, supra, 422 U.S. at 210-11, 95 S.Ct. 2268; Cohen, supra, 403 U.S. at 21, 91 S.Ct. 1780.


. Judge Sprecher’s thorough discussion of the contrary position is somewhat surprising, in view of the Village’s total failure to attempt to defend application of the insurance requirement. Surely Mitchell v. Archibald & Kendall, Inc., 573 F.2d 429, No. 77-2216 (7th Cir. 1.978) (alternate holding), does not support the conclusion that a reviewing court should reach out to salvage non-jurisdictional defenses conceded after trial to be invalid. The concession in issue there was for the purposes of an appeal from a dismissal of a complaint. Obviously such a concession would not waive a later invocation of a defense, if further proceedings had been required. Moreover, the dissent’s quotation from Mitchell significantly omits the substance of both the concession (that the plaintiff was at the date and time of his injury an invitee to be on defendant’s premises) and the defense (that plaintiff could not invoke the legal duties owed to an invitee for injury incurred off the premises and on a public street). The latter position, indeed, was strenuously urged on appeal, although the defendant did not in terms articulate the legal theory that plaintiff had thus ceased to be an invitee.


. The court also found that the co-sponsorship device had in fact been used to allow parades by “acceptable” organizations which did not satisfy the insurance requirement. That the parades in question were of the type traditionally found acceptable by municipalities, including Skokie, does not change the fact that the Village has created and used a device to exempt parades it has regarded as acceptable from the burdens of the insurance requirement, in its discretion.


. The dissent’s implication that we ought to wait to see exactly how and whether the Village would apply the requirements to appellees is unacceptably academic. The history of this litigation gives no reason at all to assume that the Village would gratuitously waive the requirements for these plaintiffs, and if the Village knew of some way to aid plaintiffs’ search for commercial insurance, one might have expected it at some point in this litigation to say so. It has not, and plaintiffs’ evidence that insurance is unavailable to them stands entirely uncontradicted. The suggestion that insurance maintained by the Village might be made available to plaintiffs is incredible: if a policy exists that would cover public liability for the proposed demonstration, what conceivable justification can there be for §§ 27-54 and 27-56(j)? If any existing policy would not now cover the demonstration, surely the Village will not be able even if it were willing unilaterally to extend coverage. The consent of the insurer would be required, and the evidence adduced herein gives us every reason to doubt it would be forthcoming. Not worthy of comment is the possibility that the Village might generously decide that plaintiffs could purchase their First Amendment rights with a bond of some $300,-000 of their own money in lieu of insurance.
We have, because of the dissent’s position on the matter of the insurance ordinance, revised the original draft of this opinion to advert to what appear to us to be some of the more patent frailties of this non-controverted judicially revived issue. We have not because of our belief in the lack of real substance to the issue pursued other rather obvious difficulties presented by the particular ordinance such as its vagueness. Who is the insured? Is the Village to be an additional insured? If the insured parties are to be the plaintiffs how under established insurance law could the plaintiffs assert any claims for injuries they might receive?